UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2337


SANDEEP SINGH,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 17, 2016                  Decided:   April 19, 2016


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sandeep Singh, Petitioner Pro Se. Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Leslie McKay, Assistant
Director, Jessica Dawgert, Ilissa Michelle Gould, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sandeep Singh, a native and citizen of India, petitions for

review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the immigration judge’s denial of his

requests   for   asylum    and    withholding    of     removal. *        We   have

thoroughly    reviewed    the    record,    including     the    transcript      of

Singh’s merits hearing and all supporting evidence.                  We conclude

that the record evidence does not compel a ruling contrary to any

of   the     administrative       factual     findings,      see      8    U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the

Board’s decision.    See INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992).

     Accordingly, we deny the petition for review for the reasons

stated by the Board.      See In re: Singh (B.I.A. Oct. 1, 2015).                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                PETITION DENIED




     * Singh does not challenge the denial of relief under the
Convention Against Torture. Accordingly, review of that issue is
waived. See Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir.
2004).

                                      2